Per Curiam,
In this issue devisavit vel non the jury found that the paper which was admitted to probate by the register as the last will of Sarah E. Berry, had been procured by fraud and undue influence. It gave to the proponent her entire estate, amounting to about $8,000, less $360 given to others. At the time she signed the paper she was sixty-three years old, and, according to the testimony, was feeble and infirm. She lived in the same house with the proponent. She went there to be treated by him as a masseur, after her attending physician found he could do nothing to relieve her from rheumatism and heart and kidney troubles from which she was suffering. She could not read and could write nothing but her name. When she wrote it at the end of what appellant claims to be her will, he was, according to his own testimony, sustaining confidential relations with her. The case was for the jury, and, under all the evidence, there is no reversible error in the instructions complained of in the first, second and third assignments. The discretion of the court was not abused in refusing to set aside the verdict and award a new trial.
All the assignments are overruled and the judgment is affirmed.